 



Exhibit 10.1
FIFTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     This FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of this 31st day of August, 2006, by
and among GOLDLEAF FINANCIAL SOLUTIONS, INC., a Tennessee corporation, as
borrower (the “Borrower”), BANK OF AMERICA, N.A., a national banking
association, as a lender (“Bank of America”), and each of the Lenders signatory
hereto.
W I T N E S S E T H:
     WHEREAS, the Borrower and the Lenders are parties to that certain Amended
and Restated Credit Agreement, dated as of January 23, 2006, as amended by that
certain First Amendment thereto, dated as of February 17, 2006, that certain
Second Amendment thereto, dated as of April 15, 2006, that certain Third
Amendment thereto, dated as of May 3, 2006 and that certain Fourth Amendment
thereto, dated as of June 15, 2006 (as so amended, the “Credit Agreement”),
pursuant to which the Lenders extended certain financial accommodations to the
Borrower; and
     WHEREAS, the Borrower has requested amendments to certain provisions of the
Credit Agreement as more fully set forth herein; and
     NOW, THEREFORE, in consideration of the premises, the terms and conditions
contained herein, and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
     1. Definitions. All capitalized terms used herein and not expressly defined
herein shall have the same respective meanings given to such terms in the Credit
Agreement.
     2. Amendments to Credit Agreement.
          (a) Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Term B Loan Maturity Date” and replacing it in its entirety
with the following definition:
     “‘Term B Loan Maturity Date’ means January 31, 2007, or such other date as
payment of the remaining outstanding principal amount of the Term B Loan or of
all remaining outstanding obligations shall be due (whether by acceleration or
otherwise.)”
          (b) Section 2.2(b)(iv) of the Credit Agreement is hereby amended by
deleting such section in its entirety and replacing it with the following:
“(iv) Interest Rate. The interest rate applicable to the Term B Loan will be the
rate per annum equal to, as elected by Borrower in accordance with Section 2.4
hereof, (i) LIBOR plus one and one-fourth percent (1.25%) or (ii) Lender’s Base
Rate.”

 



--------------------------------------------------------------------------------



 



          (c) Section 6.12(a) is hereby amended by deleting the first sentence
of such subsection in its entirety and replacing it with the following:
         ”(a) Funded Debt to EBITDA Ratio. Maintain on a consolidated basis a
ratio of Funded Debt (excluding capital lease obligations effective from the
Closing Date through March 31, 2007) to EBITDA not exceeding 2.00:1.00;
provided, however, that for the period beginning July 1, 2006 and ending
March 31, 2007, the ratio of Funded Debt (excluding capital lease obligations
effective from the Closing Date through March 31, 2007) to EBITDA shall not
exceed 2.25:1.00.”
          (d) Section 6.12(c) is hereby amended by deleting such subsection in
its entirety and replacing it with the following:
         ”(c) Capital Expenditures. Not spend or incur obligations (including
the total amount of any software development expenses) to acquire fixed assets
(other than any KVI Equipment) having a value of more than Three Million Dollars
($3,000,000) during any twelve (12) month period ending with each fiscal
quarter, to and until the later of the Term A Loan Maturity Date or the
Revolving Credit Maturity Date.”
          (e) Section 7.3(e) is hereby amended by deleting such subsection in
its entirety and replacing it with the following:
         ”(e) at any time prior to March 31, 2007, capital lease obligations
assumed in connection with Investments or Acquisitions permitted pursuant to
Section 7.2 hereof, in an aggregate principal amount not to exceed One Million
Five Hundred Thousand Dollars ($1,500,000);”
     3. Representations and Warranties. The Borrower hereby represents and
warrants to and in favor of the Lenders as follows:
          (a) each representation and warranty set forth in Article 5 of the
Credit Agreement, as amended hereby, is hereby restated and affirmed as true and
correct in all material respects as of the date hereof, except to the extent
(i) previously fulfilled in accordance with the terms of the Credit Agreement,
as amended hereby, (ii) the Borrower has provided the Lenders updates to
information provided to the Lenders in accordance with the terms of such
representations and warranties, or (iii) relating specifically to the Closing
Date or otherwise inapplicable;
          (b) the Borrower and each Guarantor has the corporate power and
authority (i) to enter into this Amendment, and (ii) to do all acts and things
as are required or contemplated hereunder to be done, observed and performed by
it;
          (c) this Amendment has been duly authorized, validly executed and
delivered by one or more Responsible Officers of the Borrower and each
Guarantor, and constitutes the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in

-2-



--------------------------------------------------------------------------------



 



accordance with its terms, subject, as to enforcement of remedies, to the
following qualifications: (i) an order of specific performance and an injunction
are discretionary remedies and, in particular, may not be available where
damages are considered an adequate remedy at law, and (ii) enforcement may be
limited by bankruptcy, insolvency, liquidation, reorganization, reconstruction
and other similar laws affecting enforcement of creditors’ rights generally
(insofar as any such law relates to the bankruptcy, insolvency or similar event
of the Borrower);
          (d) the execution and delivery of this Amendment and performance by
the Borrower under the Credit Agreement, as amended hereby, does not and will
not require the consent or approval of any regulatory authority or governmental
authority or agency having jurisdiction over the Borrower which has not already
been obtained, nor be in contravention of or in conflict with the Articles of
Incorporation or By-Laws of the Borrower, or any provision of any statute,
judgment, order, indenture, instrument, agreement, or undertaking, to which the
Borrower is party or by which the Borrower’s assets or properties are bound; and
          (e) no Default exists both before and after giving effect to this
Amendment, and there has been no Material Adverse Effect both before and after
giving effect to this Amendment.
     4. Conditions Precedent to Effectiveness of Amendment. The effectiveness of
this Amendment is subject to the following conditions precedent:
          (a) Receipt by Bank of America of each of the following items, in each
case in form and substance satisfactory to the Lenders party hereto:
         (i) this Amendment, duly executed and delivered by Borrower, the
Guarantors and the Majority Lenders; and
         (ii) such other documents, certificates, instruments and information as
the Lenders may reasonably request.
          (b) The Lenders party hereto shall have been reimbursed for all
reasonable fees, costs and expenses of closing, including all reasonable legal
fees of such Lenders’ counsel, presented as of the date of this Amendment.
     5. Guarantor Acknowledgment.
          (a) Each of the Guarantors hereby acknowledges that it has reviewed
the terms and provisions of the Credit Agreement and this Amendment. Each of the
Guarantors hereby confirms that the Subsidiary Guaranty or Lightyear Guaranty,
as applicable, to which it is a party or otherwise bound will continue to
guarantee, as the case may be, to the fullest extent possible in accordance with
such Guarantee the payment and performance of all “Guarantied Obligations” under
each of the Guarantees, as the case may be (in each case as such terms are
defined in the applicable Guarantee), including without limitation the payment
and performance of all such “Obligations” under each of the Guarantees, as the
case may be, in respect of the Obligations of the Borrower now or hereafter
existing under or in respect of the Credit Agreement and the Notes defined
therein.

-3-



--------------------------------------------------------------------------------



 



          (b) Each of the Guarantors acknowledges and agrees that any of the
Guarantees to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each of the Guarantors represents and warrants
that all representations and warranties contained in the Credit Agreement, this
Amendment and the Guarantee to which it is a party or otherwise bound are true,
correct and complete in all material respects on and as of the date hereof to
the same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.
          (c) Each of the Guarantors acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor is not required by the terms of the Credit Agreement or any other
Loan Document to consent to the amendments of the Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
such Guarantor to any future amendments to the Credit Agreement.
     6. Effect of Amendment; No Novation. Except as expressly set forth herein,
the Credit Agreement shall remain unchanged and in full force and effect and
shall constitute the legal, valid, binding and enforceable obligation of the
Borrower to the Lender, and Borrower hereby restates, ratifies and reaffirms
each and every term and condition set forth in the Credit Agreement, as amended
hereby. The terms of this Amendment are not intended to and do not serve as a
novation as to the Credit Agreement or any Note or the indebtedness evidenced
thereby. The parties hereto expressly do not intend to extinguish any debt or
security interest created pursuant to the Credit Agreement or any document
executed in connection therewith. Instead it is the express intention to affirm
the Credit Agreement and the security created thereby.
     7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.
     8. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the successors and permitted assigns of the parties hereto.
     9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment under
seal as of the day and year first above written.

            GOLDLEAF FINANCIAL SOLUTIONS, INC.,
as Borrower
      By:   /s/ J. Scott Craighead         Name:   J. Scott Craighead       
Title:   CFO     

            BANK OF AMERICA, N.A.,
as Lender
      By:   /s/ Kirsten Carver         Name:   Kirsten Carver         Title:  
Vice President     

            THE PEOPLES BANK,
as Lender
      By:           Name:           Title:        

            THE BANKERS BANK,
as Lender
      By:   /s/ Mark L. Bufkin         Name:   Mark L. Bufkin         Title:  
First Vice President     

Fifth Amendment to
Amended and Restated Credit Agreement
Signature Page (9454755)

-5-



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED AND CONSENTED
TO BY THE FOLLOWING GUARANTORS:

PRIVATE BUSINESS INSURANCE, LLC
      By:   /s/ Michael Berman         Name:   Michael Berman        Title:  
General Counsel       

          FORSEON CORPORATION
      By:   /s/ Michael Berman         Name:   Michael Berman        Title:  
General Counsel       

          TOWNE SERVICES, INC.
      By:   /s/ Michael Berman         Name:   Michael Berman        Title:  
General Counsel       

          KVI CAPITAL, LLC
      By:   /s/ Michael Berman         Name:   Michael Berman        Title:  
General Counsel       

Fifth Amendment to
Amended and Restated Credit Agreement
Signature Page (9454755)

-6-



--------------------------------------------------------------------------------



 



          CAPTIVA FINANCIAL SOLUTIONS, LLC
      By:   /s/ Michael Berman         Name:   Michael Berman        Title:  
General Counsel       

Fifth Amendment to
Amended and Restated Credit Agreement
Signature Page (9454755)

-7-



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED AND CONSENTED
TO BY THE FOLLOWING GUARANTOR:


THE LIGHTYEAR FUND, L.P.
      By:   /s/ Timothy Kacani         Name:   Timothy Kacani        Title:  
Vice President       

Fifth Amendment to
Amended and Restated Credit Agreement
Signature Page (9454755)

-8-